—In a contested accounting proceeding, the petitioner, Robert L. Kaufman, as surviving trustee of the trust u/w/o Joseph B. Kaufman, appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated July 3, 2000, as granted the motion of the income beneficiary, Lynne AtlasWittkin, to direct him to make a distribution of trust income to her to the extent of directing him to distribute the sum of $75,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, there is no basis to disturb the Surrogate’s award of interim relief to the income beneficiary pending the resolution of a related probate proceeding (see, Matter of Huber v Mones, 243 AD2d 633; Matter of Barenholtz, 201 AD2d 305; Matter of Sommer, 199 AD2d 273). Ritter, J. P., Florio, Feuerstein and Crane, JJ,, concur.